[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                     FILED
                                                              U.S. COURT OF APPEALS
                                  No. 11-13426                  ELEVENTH CIRCUIT
                              Non-Argument Calendar              FEBRUARY 27, 2012
                            ________________________                 JOHN LEY
                                                                      CLERK
                             Agency No. A087-385-863

WALTER TRINDADE,
CHRISTIANE DA COSTA LOPES TRINDADE,

                                                                           Petitioners,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                            Board of Immigration Apeals
                           ________________________

                                 (February 27, 2012)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Walter Trindade and his wife, Christiane da Costa Lopes Trindade, natives

and citizens of Brazil, petition for review of a decision affirming the denial of their
applications for withholding of removal and denying their request to reinstate an

order allowing them to depart the United States voluntarily. We dismiss in part

and deny in part the petition.

      We lack jurisdiction to review the denial of the Trindades’ request to

reinstate the order of voluntary departure. As a condition of voluntary departure,

the immigration judge ordered the Trindades to post a voluntary departure bond.

See 8 U.S.C. § 1229c(b)(3); 8 C.F.R. § 1240.26(c)(3)(i). A regulation governing

voluntary departure provides that, unless an alien “within 30 days of filing of an

appeal with the Board, submit[s] sufficient proof of having posted the required

voluntary departure bond[,] . . . . . the Board will not reinstate the period of

voluntary departure in its final order,” 8 C.F.R. § 1240.26(c)(3)(ii), and “[n]o court

may review [that] regulation,” 8 U.S.C. § 1229c(e). The Board found that the

Trindades failed timely to prove that they had paid the bond, and the Trindades do

not challenge that finding. Because section 1229c(e) divests us of authority to

review the decision of the Board, we dismiss the Trindades’ petition for review of

the denial to reinstate the order of voluntary departure.

      Substantial evidence supports the finding that the Trindades failed to

establish that they suffered or would likely suffer persecution on account of a

protected ground. The Trindades alleged in their applications that they were

                                           2
members of a social group who, upon returning to Brazil from the United States,

would be “attractive targets to criminal gangs.” The Trindades submitted evidence

about shootings and thefts in their hometown in Brazil, but the Trindades failed to

connect the crimes to the social group defined in their applications. The Trindades

argue, for the first time, that they are members of a “family . . .[who] may in fact

have shared the same experience of violence and/or criminal activity” because a

murder occurred in front of the home of Walter’s parents and two persons robbed

a business owned by Walter’s brother, but we lack jurisdiction to consider this

argument. “[A]bsent a cognizable excuse or exception, ‘we lack jurisdiction to

consider claims that have not been raised before the [Board].’”

Amaya–Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006)

(quoting Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003)). We deny the

Trindades’ petition for review of the denial of withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.                               I




                                          3